—Judgment, Supreme Court, Bronx County (Martin Marcus, J., at suppression hearing; John Stackhouse, J., at jury trial and sentence), rendered April 2, 1996, convicting defendant of robbery in the first degree and burglary in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
We find that the procedure in which defendant and the other participants were directed to sit, and then to stand, constituted one lineup, of which defendant received sufficient notice pursuant to CPL 710.30 (1) (b) (see, People v Lopez, 84 NY2d 425).
Although defendant was absent from the court’s preliminary discussion of Sandoval issues, since the court essentially held a de novo hearing in his presence and since he had the opportunity to object on the record prior to the final Sandoval ruling, he was not deprived of the opportunity to provide meaningful input (People v Roman, 88 NY2d 18, 29; People v Yhel, 215 AD2d 793, lv denied 86 NY2d 805). Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.